 322DECISIONSOF THE NATIONALLABOR RELATIONS BOARDLocal 1199,Drug, Hospital and Health Care Em-ployeesUnion,R.W.D.S.U.,AFL-CIOandLenox Hill Hospital.Case 2-CB-12554August 25, 1989DECISION AND ORDERWE WILL on request of Lenox Hill Hospital signthe collective-bargaining agreement.LOCAL1199,DRUG,HOSPITALANDHEALTHCAREEMPLOYEESUNION,R.W.D.S.U.,AFL-CIOBY MEMBERSCRACRAFT, HIGGINS, ANDDEVANEYOn June 7, 1989, Administrative Law Judge El-eanorMacDonald issued the attached decision.The Respondent filed exceptionsand asupportingbrief, and both the General Counsel and the Charg-ing Party filed briefs in response.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent,Local 1199,Drug,Hospital and Health Care Employees Union,R.W.D.S.U.,AFL-CIO, its officers,agents, succes-sors, and assigns,shall take the action set forth inthe Order,except that the attached notice is substi-tuted for that of the administrative law judge.'The Respondent has excepted to some of the judge's credibility find-ingsTheBoard's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188F 2d 362 (3d Cir 1951)We have carefullyexamined the record and find no basis for reversingthe findings.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain collectively withLenox Hill Hospital by refusing to sign the collec-tive-bargainingagreementagreed to betweenLenox Hill Hospital and us in May 1988.WE WILL NOT in any like or related manner failto comply with our obligation to bargain withLenox Hill Hospital.Marqit Reiner, Esq.andDavid E. Leach, III, Esq.,for theGeneral Counsel.Shailah T Stewart, Esq. (Eisner, Levy, Pollack & Ratner,P. C.), of New York, New York, for the Respondent.Eric Rosenfeld, Esq. (Seyfarth, Shaw, Fairweather & Ger-aldson),of New York, New York, for the ChargingParty.DECISIONSTATEMENT OF THE CASEELEANOR MACDONALD, Administrative Law Judge.This case was tried in New York, New York, on March13, 1988. The complaint alleges that Respondent Union,in violation of Section 8(b)(3) of the Act, has refused toexecute the collective-bargaining agreement betweenLenox Hill Hospital and Respondent. The Union assertsthat a misrepresentation and/or a mistake prevented ameeting of the minds between the parties and that nocontract was agreed to.On the entire record, including my observation of thedemeanor of the witnesses,and after due consideration ofthe briefs filed by the parties, I make the following'FINDINGS OF FACTI.JURISDICTIONLenox Hill Hospital, a New York corporation with afacility in New York, New York, is a voluntary not-for-profit hospital. I find that Lenox Hill Hospitalis an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act and that RespondentUnion is a labor organization within the meaning of Sec-tion2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESA. BackgroundLenox Hill Hospital is a member of the League ofVoluntary Hospitalsand isa party to the most recentcollective-bargaining agreementbetween the League andRespondent Local 1199 for a unit of serviceand mainte-nance employees.2 The collective-bargainingagreementcontainsa wage reopener in article X, 3(e), which pro-vides thatincreasesshall be given to employeesin "titleswhere there are recruitment problems." The funds forsuchincreases comefrom a fund called the "EveryOther Weekend Off," or EOWO Fund.3 A supplemental'Certain errors in the transcript are noted and corrected2 Theunit employees work in the following departments engineering,foodservice,building service, nursing,X-ray,information services, labo-ratory,and out-patient8 This EOWO Fundis the escrow account referred to in art.XII,(f) ofthe collective-bargaining agreement.296 NLRB No. 41 HOSPITAL EMPLOYEES LOCAL 1199 (LENOX HILL HOSPITAL)agreement between the League and the Union providesthat each hospital shall negotiate separately with theUnion for the increases to be granted from the EOWOFund and that unresolved issues shall be determined by aform of expedited interest arbitration.4The agreementprovides that a hospital may implement unilaterally anincrease in wages "to enable it to recruiteffectively"either prior to or during the negotiations on the use ofthe EOWO Fund,and that a unilaterally implemented in-crease may not be reduced by a subsequent decision ofthe interest arbitrator.However, the arbitrator may de-termine that a unilaterally implemented increase is not an"approved"increase;thus, the arbitrator may award cer-tain increases to be paid from the EOWO Fund and maydecide that all or part of a unilaterally implemented in-crease is not approved and that its cost shall be borne bythe hospital and not charged against EOWO moneys. Itisevident that a hospital unilaterally implements in-creases at its peril.The instant case arose from the negotiations betweenLenox Hill and the Union pursuant to the wage reopenerto determine the use of the EOWO Fund. The negotia-tions took place in 1987 and 1988,the parties havingwaived the time limits contained in the supplementalagreement.The negotiations eventually centered on using theEOWO Fundto grant increases to certain employees inthe engineering department,which employs handymen,carpenters, painters,locksmiths,maintenance electricians,alteration construction electricians,heating, ventilating,and air-conditioning servicemen,operators,lead opera-tors, and plumbers.There are about 85 engineering de-partment employees;of these,approximately 11 arehandymen.Lenox Hill was represented by William Hoffman, di-rector of employment and labor relations.The Unionwas represented by a number of agents who will be iden-tified below. The union spokesperson with whom we aremost concerned in the instant case is Debra King, vicepresident and director of research,education,and con-tract departmentof Local1199. She has held this posi-tion at Local 1199 for the past 2 years and during thattime she has coordinated negotiations for all 35 contractsfunded by the EOWO escrow account. King stated thatshe conducted many of the EOWO negotiations herself.According to King, before coming to the Union, she hadextensive negotiating experiencewith otherunions. Kingattended the last two negotiating sessions with LenoxHill, one in March 1988, and one on April 21, 1988.B. The NegotiationsThe parties began negotiating in March 1987.5At thattime, the chief union spokesperson was Betty Hughley,executive vice president of Local 1199.Hoffman andHughley discussed the appropriate utilization of theEOWO Fund.From the outset, Lenox Hill maintainedthat its difficulties in recruiting and retention existed in4 Each hospital is entitled to a certain share of theEOWO Fundescrow account for its employees.5 There were approximately 10 negotiating sessions between March1987 and March 1988.323the construction and alteration areas of the engineeringdepartment. The Union took the position that it wantedto distribute the EOWO money as a bonus to all unit em-ployees throughout the hospital. Eventually, the Unionrecognized that the problem of recruitment and retentionwas evident in the skilled engineering area, but it stillwanted to use a certain portion of the funds as a bonus.There was a meeting in March 1988.6At this time, thehospital's position was that engineering department em-ployees in construction and alteration should receive a 6-percent increase and other engineering employees shouldreceive 3 percent.' Hoffman told the Union that the ad-ministration had approved a budget including these fig-ures.The next meeting of the parties took place on April21, 1988, in Hoffman's office. The Unionwas representedby Executive Vice President Hughley, Area DirectorInellKing,VicePresident Debra King,and some others.Hoffman was there with his assistant.The Union pro-posed an 8-percent across-the-board increase for the en-gineeringdepartment employees.Hoffmantold theUnion that his 6-percent and 3-percent proposal wouldexceed the amount Lenox Hill would derive from theEOWO Fund, but the Union replied that the proposalwas insufficient and that there were morale problems.The Unionproposed that instead of implementing Hoff-man's offer retroactive to January 1, 1988, as he had sug-gested,the increase be made effective later and the per-centage increases be raised from 6 percent and 3 percent.Hoffman replied that he would check with his people tosee if he could give 6 percent across the board to em-ployees in the engineering department, and that hewould get back to the Union.According to Hoffman,about 1 week after this meet-ing, he spoke to Vice President Debra King over thetelephone. He told her that administration would not ap-prove a 6-percent across-the-board increase for engineer-ing department employees. Hoffman did not change hisoffer from the 6 percent and 3 percent he had proposedearlier.King said there would be a membership meetingwith the negotiating committee on May 26,1988,to dis-cuss the lack of progress in the negotiations, and Hoff-man said he would try to get back to King by that time.Debra King testified that the employee meeting wasscheduled for May 12, 1988. I do not find the discrepan-cy significant.It is clear that the meeting took place inMay 1988.Hoffman testified that during a later telephone call heproposed to King that there be a 5-percent across-the-board increase for all engineering employees,but Kingsaid she still wanted 8 percent across-the-board. She toldHoffman that his 5-percent across-the-board increase pro-posal was bad because he had previously offered 6 per-cent to the alteration and construction employees butnow he was asking them to take only 5 percent.Therewere several telephone calls back andforth.Ul-timately, Hoffman proposed a 5-percent increase retroac-6 This meeting was attendedby Vice President Debra King for theUnion and Hoffmanfor LenoxHill. It is not clear who else was there.' Certain engineering department employees build new constructionand alterations,while others perform maintenance 324DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtive to March 1,1988, for the employees in constructionand alteration,and a 5-percent increase for maintenanceemployees effective May 1, 1988.In addition,an electri-cianA would be promoted to electrician B, and theplumbing maintenance mechanic would be promoted toleadmechanic.A 20-percent increase from 1981 wouldbe included in the base rate.Handymen would be ex-cluded from the 5-percent increase but they would re-ceive the 20-percent base rate increase.Hoffman testifiedthat handymen are not skilled and that there is no re-cruitment and retention problem with respect to handy-men.Hoffman testified that this offer was made to VicePresidentDebra King.He explained to her that thehandymen were excluded and said that there was no re-cruitment problem for handymen.Hoffman did not pointout that handymen had previously been included in hisoffer.8Hoffman testified that King did not ask himwhether handymen had ever been included in the pro-posalsforEOWO Fundwage increases;he specificallyavoided agreeing on cross-examination by counsel for theUnion that King inquired about the previous offers relat-ing to handymen.Debra King, on the other hand,testified thatwhenHoffman gave her the offer and said that handymenwere not included,she asked him if handymen"had everbeen included in any previous offer."According toKing,Hoffman replied"no" because there were no re-cruitment and retention problems for handymen. Whenasked whether she meant to testify that Hoffman lied toher by saying that handymen had not been included inany previous offer,King would not say that Hoffmanlied, only that there had been a "communication failure."King stated that she would have been very surprised ifthe handymen had been included in the offer since theywere not a"shortage job." She testified that"the pur-pose of the negotiations was to raise salaries in jobswhere there were shortages."IfindDebra King's testimony very significant. Thereis an irreconcilable difference between her testimony andthat given by Hoffman. The testimony is crucial to theinstant case.Hoffman denies that he said handymen hadnot been included in the prior offers while King impliesthatHoffman misled her by saying that handymen hadnot been included in the previous offers.Yet King wouldnot testify that Hoffman told her an untruth.I concludethatKing is not sure what Hoffman actually said to herand she is not sure whether she actually asked the cru-cial question.Iconclude that King was under the im-pression that handymen had never been included in thefirst offers and she thinks that she probably got this im-pression from Hoffman.However,she is not sure enoughof her recollection to testify under oath that Hoffmandid not tell her the truth during their phone conversa-tion.I conclude that King is not sure that Hoffman actu-ally did mislead her by saying that handymen had neverbeen included in the prior offers.King is an experiencednegotiator and has had many years of responsibility at ahigh level.If she were sure that the spokesperson for theother side had misled her in negotiations by telling anuntruth about a crucial fact,she would not fail to testifyforthrightly about the lie.Moreover,the probability thatHoffman lied to King is very small.Therewas no secretamong the negotiators on behalf of Local 1199 about thehistory of negotiations for the EOWO Fund.Severalhigh officials of the Union were very familiar with thenegotiations.If Debra King had asked a simple and shortquestion of her colleagues about whether handymen hadever been included in prior offers,she would have beentold the facts in an instant.Under these circumstances,Hoffman had nothing to gain from lying and he had a lotto lose should he forfeit the trust of the union negotia-tors.In giving Debra King the offer over the telephonebefore she went into an employee meeting, Hoffmanwould assume that she was making notes of everythinghe told her.9He would also assume that,in telling theengineering employees of the hospital's latest offer, Kingwould as a matter of course relate that handymen wereexcluded.She would then be enlightened immediately bythe union officials and unit employees present as to theprior offers made by Lenox Hill which included handy-men along with other engineering employees.I find thatHoffman did not tell Debra King that handymen had notbeen included in prior offers of wage increases.Thus, hedid not mislead her concerning the offer madeby LenoxHill on May 26, 1988.According to Hoffman,afterhe gave his offer toDebra King on May 26, 1988,she said she liked it andthat she would talk to the engineering department em-ployees. She told Hoffman,"I think we would have adeal." Then,King called Hoffman back and said, "Yougot a deal."t °Thereupon,Hoffman sent a memorandumdescribing the agreement on the EOWO Fund to his su-perior in administration and, on May 31, 1988, he wasgiven approval for the contract.On about June 2 or 3,he notified Debra King that he had obtained approvalfrom administration and he said that he would draw upthe agreement for execution.King told Hoffman that shewanted a signing ceremony to take place in his office.The datewas set for June 9, 1988.According to Vice President Debra King, she toldHoffman that the employees would not be happy withless than 6 percent but that she could recommend thepackage to them. King attended the engineering depart-ment employee meeting with Area Director Inell King,the union organizer and the negotiating committee. Shepresented the offer to the engineering department em-ployees but she did not tell them that it excluded handy-men. King did not think that the exclusion was signifi-cant at the time;she believed that the employee groupshe was addressing did not include any handymen. Shehad no detailed knowledge of the bargaining relating tohandymen because she had only been at the March andApril 1988 negotiations with Lenox Hill and no job titlesB In fact,King testified that she did indeed take notes, but they werediscarded prior to theinstant hearing8 For instance,there are some handymen in construction and initially10 Hoffman denied on cross-examination that Debra King had told himthey had not been excluded when Hoffman offered 6 percent to construc-that the engineering department employees had voted on the proposaltion employees.and ratified it. HOSPITAL EMPLOYEESLOCAL1199 (LENOX HILL HOSPITAL)had been discussed at those meetings. According toKing, the employees present at the engineering depart-ment meeting voted to accept the hospital's proposal.After Vice President Debra King informed Hoffmanthat she was ready to arrange a signing of the agreement,King was called on the telephone by a handyman fromLenox Hill who told her he had heard from his supervi-sor that he was not included in the wage increase. Thehandyman had been at the ratification meeting addressedby King and he was upset. Debra King told him thathandymen were not included and that she did not thinkthey had ever been included in the negotiations.Before the scheduled signing ceremony of June 9, theUnion notifiedHoffman that it would not sign theEOWO wage increase agreement. Vice President DebraKing called Hoffman and said that the handymen whohad attended the ratification meeting thought that theywere included in the wage increase.On June 10, 1988, Hoffman sent the written contracton the EOWO Fund wage increases, which had beensigned on behalf of Lenox Hill, to Debra King. He askedthat the Union sign the contract. He also gave noticethat Lenox Hill was "[P]roceeding to implement withoutdelay the salary increases provided by the agreement."There is no claim made here that the document submit-ted by Hoffman on June 10 did not represent the termsagreed on by Vice President Debra King.After he sent this letter, Hoffman spoke to DebraKing. She told him that there were problems with thehandymen and that they were upset at being excludedfrom the wage increase. King told Hoffman that "therewas a problem because the handymen had not been ex-cluded by her in the ratification vote when she presentedour last offer, and that in fact the handymen had previ-ously been included in negotiations and that the ratifica-tion vote was no good." Debra King asked Hoffman tocome up with more money, but Hoffman said they hadspent all the money. On June 24, Hoffman spoke withLocal 1199 Executive Secretary Eddie Kaye. Kaye saidtheUnion was embarrassed by the exclusion of thehandymen and he asked that they be included. King tes-tified that the Union held a second ratification meetingand that she told the employees that, "I had presentedthe wrong offer to them," because she was "rushed" and"sloppy." I note that Debra King did not testify that shetold the employees that Hoffman had misled her aboutthe offer he made. At this meeting, the midterm agree-ment was rejected by the engineering department em-ployees.On July 6, 1988, Hoffman met with Executive Secre-taryKaye and then with Debra King. They told Hoff-man that the handymen were unhappy, that there was aforthcoming election of union officials, and that theyasked for more money for the handymen. Hoffman toldthe union officials that he would talk to his people. Ac-cording to Debra King, she told Hoffman that "it wasjust . . . a failure of communications and that I hadtaken the total blame in terms of the mix up with the... members. . . . I had made a mistake."On July 7, Hoffman wrote to Debra King that withthe prospect of restoring harmonious relations with theUnion he would be willing to discuss a salary adjustment325for incumbent handymen. The letter stated that whileHoffman appreciated the Union's position he also hopedthatKing could appreciate the hospital's position. Hoff-man proposed that the Union consider whether it wouldwithdraw certain arbitration and unfair labor practicecases then pending against Lenox Hill in exchange for anadjustment for handymen. Hoffman testified that he pro-posed to set off the savings that would be generated bythe Union's withdrawal of the pending cases against anincrease for handymen; he would present this possiblesavings to the administration. But the Union did not re-spond to Hoffman's suggested way out of the dilemma. I tHoffman testified that when the negotiations began hetold the Union that he wanted a final agreement by theUnion so that when he presented a proposed contract tohis superiors in the Lenox Hill "Administration" it couldbe approved without further "jockeying" back and forth.Hoffman stated that the Union did not mention anythingabout ratification at the outset of negotiations. He hasparticipated in about 15 midterm negotiations with theUnion before the instant negotiations and he was nevertold that membership ratification was necessary for amidterm agreement.12 Hoffman also testified that Execu-tive Vice President Hughley told him that the Union wastrying to please the entire membership and that the mem-bers would look at the proposal and determine whetheritwas acceptable. But she did not say that the memberswould have to agree to the way that the EOWO Fundwas distributed. Vice President Debra King testified thatshe had no authority to enter into a contract with LenoxHill by herself and that she never told Hoffman she hadthat authority.I find that Hoffman made the Hospital's offer to UnionVice President Debra King clearly and without ambigui-ty.He said that handymen would not get the 5-percentincrease.As explained above, I find that Hoffman didnot tell King that handymen had never before been in-cluded in the negotiations and I find that that he did notmislead King. I find that Debra King did not understandthe significance of the exclusion of handymen whenHoffman told her about it, and for that reason she didnot tell the employees about the exclusion at the ratifica-tionmeeting.Nevertheless, there was no ambiguity inthe language used by Hoffman and Debra King: both un-derstood that handymen would not get the 5-percent in-crease. t a I find that the employees ratified the midtermcontract and that Debra King so informed Hoffman. OnJune 2 or 3, 1988, Hoffman told Debra King that "Ad-ministration" had approved the contract, and King askedHoffman to have the contract drawn and asked him toarrange for a signing ceremony. Then, after the employ-ees were made aware of the exclusion of the handymenand complained to the Union about it, the Union refusedto sign the contract. It is clear that the union negotiator" After LenoxHillfiled the instant unfair labor practice case, theUnion demanded arbitration under theEOWO Fundsupplemental agree-ment That demand is pending but it has not been raised as a reason fordeferring the instant case12 Hoffman acknowledged that the other midterm negotiations werenot pursuant to written agreement" SeeFood & Commercial Workers Local 120 (United Employers),154NLRB 16, 26 (1965) 326DECISIONSOF THE NATIONALLABOR RELATIONS BOARDmade a mistake and that the Hospital was not at faultand did not mislead the Union. The Union told the Hos-pital that there was a contract; it may not be excusedfrom executing the contract by its later realization that,through the fault of its own agents, it did not understandand did not explain to the employees one of the detailsof the contract it had justmade.14The Union relies onWaldon, Inc.,282 NLRB 583(1986), in which the Board found that there was nomeeting of the minds concerning the proposed wagescale in the contract. In that case, the company had beenlosingmoney and the parties had negotiated for sometime about a wage reduction. The company made severalconsecutive offers for reductions and the union negotia-tor misunderstood the last offer; in transcribing the offer,the union took it down incorrectly so that it amounted toa slight increase. The membership ratified the last pro-posal as erroneously transmitted by its negotiator. Thedecision inWaldonreliesonApache Powder Co.,223NLRB 191 (1976). InApache,the facts showed that theparties had been negotiating for a pension increase. Inthe company's last offer, its negotiator put down an earli-er date than the date that had been discussed by the par-ties; the mistake had the effect of granting a much largerpension increase than the one under discussion thereto-fore.The mistaken date was contained in the documentratified by the members. The administrative law judge'sdecision emphasized that the company had made an ob-viousmistake that should have placed a reasonableperson on guard; therefore, no meeting of the minds oc-curred.A mistake of one party, which is known to theother, affects the validity of the agreement. The Boardupheld the administrative law judge, holding:we agree that rescission for unilateral mistake is, forobviousreasons, acarefully guarded remedy re-served for those instances where the mistake is soobvious as to put the other party on notice of anerror.We find that the instant case presents such anunusual instance.In theinstantcase, the proposal made by Hoffman toDebra King was unambiguous and clear: handymen wereexcluded from the 5-percentraise.Only the union negoti-atormade a mistake in misinterpretingthe import of theplain languageused by Hoffman. Thiswas a unilateralmistakebut the mistake was not obvious and should nothave placed Hoffman on guard that Debra King did notunderstand his offer. For months, Hoffman had beentrying to come up with a proposal that would fit withinthe EOWO Fund budget; the Union knew this and knewthat handymen were not difficult to recruitand retain.Thus, when Hoffman told DebraKingthat the offer ex-cluded handymenhe was explaininghow he had comeup with a better offer. Hoffman cannot be blamed for notknowing thatKing was making a mistake.King's mistakeresulted from her lack of preparation and not from anyobvious cause that should have alerted Hoffman. Indeed,King did not know which employees she wasnegotiating14 ElectricalWorkers Local 938 (Appalachian PowerCa), 200 NLRB850, 852(1972), enfd. 496 F.2d 1240 (4th Cir 1974)for and hermistakedid not arise from any confusion asto the actual offermadeby Lenox Hill. Unlike the situa-tionsdiscussed inWaldonandApache,rescissionwouldnot be appropriate here. The Union should be held to therepresentationsmadeby its negotiator that the employeesagreedto the contract and Lenox Hill should be able torely on the bargain it made.Ifind that the Union violated Section 8(b)(3) of theAct by refusing to execute the midterm agreement withLenox Hill Hospital.CONCLUSIONS OF LAW1.The followingemployeesof LenoxHillHospitalconstitute a unit appropriatefor thepurposesof collec-tive bargainingwithinthe meaningof Section 9(b) of theAct:All service and maintenance employees, excludingsupervisory, confidential, executive and managerialemployees, physicians, dentists, registered nurses,students whose performance of work at Lenox Hillis a partof the educational course of study such stu-dents are pursuing, part-time employees who worka total of one fifth (1/5) of the regularfull-timework week or less for the job classifications inwhich they work, and temporary employees.2.At all times since June 1985 the Respondent hasbeen the exclusive collective-bargaining representative ofthe unit and has been recognized as such representativeby Lenox Hill in successive collective-bargaining agree-ments the most recent of which is effective by its termsfrom July 1, 1986, to June 30, 1989.3.By refusing since June 10, 1988, to execute the mid-term collective-bargaining agreement it reached withLenox Hill, Respondent has violated Section 8(b)(3) ofthe Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(b)(3) of the Act,I shall recommend that it be ordered to cease and desisttherefrom and to take certain affirmative action designedto effectuate the policies of the Act.On these findings of fact and conclusions of law andon the entire record,I issuethe following recommend-edlsORDERThe Respondent,Local1199,Drug,Hospital andHealth Care Employees Union,R.W.D.S.U.,AFL-CIO,its officers,agents, and representatives, shall1.Cease and desist from(a)Failing to execute the collective-bargaining agree-ment submitted to it on June 10, 1988.'5 If no exceptions are filed as provided by Sec. 102 46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec 102 48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses HOSPITAL EMPLOYEES LOCAL 1199(LENOX HILL HOSPITAL)(b) In any like manner refusing to bargain with LenoxHillHospital in accordance with the requirements of theAct.2.Take thefollowing affirmative action necessary toeffectuate the policiesof the Act.(a)On request of Lenox Hill Hospital execute forth-with the collective-bargaining agreement reached by theparties and tenderedby LenoxHill on June 10, 1988.(b)Post at its business offices and meeting placescopies of the attached notice marked"Appendix."1616 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "327Copies of the notice,on forms provided by the RegionalDirector for Region 2, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaces where notices to employees and members arecustomarily posted.Reasonable steps shall be taken bythe Respondent to ensure that the notices are not altered,defaced,or covered by any other material.(c) Sign and return to the Regional Director sufficientcopies of the notice for posting by Lenox Hill Hospital,ifwilling, at all places where notices to employees arecustomarily posted.(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.